DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 1/9/2021 is acknowledged.  Claims 1-2, 6-7, 11-15, and 17-18 are amended.  Claim 16 is cancelled.  New claim 21 is added.  Claims 1-15 and 17-21 are pending.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As amended, claims 14, 18, and newly added claim 21 are now part of Group I.
Claims 13, 15, 17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-12, 14, 18, and 21 are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 1/9/2021 has been considered.  A signed copy is enclosed.  The lined-through documents were not considered because no copy of the reference was provided.  
	Under 37 CFR 1.56, applicant has a duty to disclose information material to patentability.  It is noted that applicant has submitted more than two thousand references.  These references include patents covering subject matter such as refined endotoxins, streptavidins, paclitaxel matrices and a baseball bat rack.  The examiner questions the relevance of these references and wonders what information in these thousands of documents is material to patentability, particularly when there are so many wholly unrelated references cited.


Drawings
The drawings are objected to because they do not meet the requirements of 37 CFR 1.84.  
The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking.
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12, 14, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rendered indefinite by the term “kit”.  The definition of the term “kit” is “a set of articles or equipment needed for a specific purpose.”  It is not clear what form the “kit” must be in to be encompassed by the claims.  For example, is simple possession of the different components enough? Is their existence enough? Must the items be in the same room or the same box?  
Claim 2 recites the limitation "the at least one parasitic worm antigen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The parent claim refers to a parasitic worm antigen that is expressed by the attenuated recombinant bacterium and it refers to a parasitic worm antigen that is present in an injectable formulation. Although the antigen is the same antigen, it is not clear if the limitations in claim 2 are referring to the bacterium or are product-by-process limitations describing the production of the antigen in the injectable formulation. Furthermore, claim 2 adds method steps to the product being claimed.  A claim cannot be drawn to both a product and the use of the product (ie., secreting the antigen from the recombinant bacterium).
 Claims 8-10 are indefinite because claim 8 recites the limitation "the at least one parasitic worm antigen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The parent claim refers to a parasitic worm antigen that is expressed by the attenuated recombinant bacterium and it refers to a parasitic worm antigen that is present in an injectable formulation. Although the antigen is the same antigen, it is not clear if the limitations in claims 8-10 are referring to the bacterium or are product-by-process limitations describing the production of the antigen in the injectable formulation. Furthermore, claims 8-10 add method 
Claim 11 is rendered indefinite by the term “corresponding”.  The specification does not define the term. The dictionary definition is “to be equal or similar”.  It is not clear what kind of similarity or degree of similarity is required for an antigen to “correspond” to a parasitic worm antigen.  
Claim 12 is rendered indefinite by the phrase “in combination with”.  It is not clear what form the product must be in to meet the limitations of the claim.  For example, is simple possession of the different components enough? Is their existence enough? Must the items be in the same room, the same box, or the same syringe?  
Claim 18 is rendered indefinite by the phrase “comprises a selective schistosome antigen”.  It is not clear what a “selective schistosome antigen” is.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-10 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1-10 are dependent on claim 11 and, as such, are not properly dependent on a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11-12, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comoy et al (Infect. Immun., 65:3261-3266, 1997).
The instant claims are drawn to an attenuated bacterium expressing at least one parasitic worm antigen.
Comoy et al disclose a recombinant Salmonella strain expressing Schistosoma mansoni Sm28 glutathione-S-transferase (see abstract).  The authors used the strain as a live attenuated vaccine and also administered, by injection, Sm28-GST (see paragraph bridging pages 3261 and 3262).  As, Comoy possessed both items, they would have had a combination or kit with both items.  Though Comoy did not administer the Salmonella orally, claim 11 does not provide any specific requirements regarding the strain being “adapted” to induce a response after oral administration and there is no reason to believe the strain would not have been capable of inducing a response after oral administration.  With regard to claim 18, as discussed above, it is not clear what a “selective schistosome antigen” is. As the antigen disclosed by Comoy et al is from a schistosome, it is considered “selective”.

Claim(s) 1-2, 5, 7-12, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (PLOS Negl. Trop. Dis., 5:e1313, pp 1-11, 2011).
The instant claims are drawn to an attenuated bacterium expressing at least one parasitic worm antigen.
Chen et al disclose an engineered attenuated Salmonella strain that expresses a schistosome antigen by a nirB promoter and secreted it through the type III secretion system (see abstract).  The construct contains a promoter, a secretion signal, and the antigen with restriction sites between each (see page 2, column 2, first paragraph).  Chen et al administered the strain orally and also administered an injected composition containing the same antigen (see page 7, column 2). As, Chen possessed both items, they would have had a combination or kit with both items.  With regard to claim 18, as discussed above, it is not clear what a “selective schistosome antigen” is. As the antigen disclosed by Chen et al is from a schistosome, it is considered “selective”.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7-12, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PLOS Negl. Trop. Dis., 5:e1313, pp 1-11, 2011) in view of Hegazy et al (Infect. Immun., 80:1193-1225, 2015).
The instant claims are drawn to an attenuated bacterium expressing at least one parasitic worm antigen.
Chen et al disclose an engineered attenuated Salmonella strain that expresses a schistosome antigen by a nirB promoter and secreted it through the type III secretion system (see abstract).  The construct contains a promoter, a secretion signal, and the antigen with restriction sites between each (see page 2, column 2, first paragraph).  Chen et al administered the strain orally and also administered an injected composition containing the same antigen (see page 7, column 2). As, Chen possessed both items, they would have had a combination or kit with both items.  With regard to claim 18, as discussed above, it is not clear what a “selective schistosome antigen” is. As the antigen disclosed by Chen et al is from a schistosome, it is considered “selective”.
Chen et al differs from the instant invention in that they disclose the secretory signal as SopE, but not one of the signal sequences listed in claim 4. 
Hegazy et al disclose live attenuated strains of Salmonella which carry heterologous antigens and deliver them through the type III secretion system by using a signal sequence from SseJ (see abstract).  Hegazy states that fusions proteins based on SseJ elicited potent T-cell responses and that selection of an optimal SPI2 effector protein for T3SS-mediated-translocation is a critical parameter for the rational design of effective Salmonells-based recombinant vaccines.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the SseJ signal sequence as described by Hegazy et al in the recombinant vaccine of Chen et al because it would have been selecting the optimal signal sequence.  One would have had a reasonable expectation of success because the art shows that multiple sequences work, but that Hegazy et al disclosed SseJ to be optimal.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRIAN GANGLE/Primary Examiner, Art Unit 1645